    Case: 1:19-cv-04311 Document #: 100 Filed: 04/01/21 Page 1 of 1 PageID #:1176
         Case: 20-3134    Document: 33         Filed: 04/01/2021    Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                     Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                           Phone: (312) 435-5850
             Chicago, Illinois 60604                                 www.ca7.uscourts.gov




                                                           ORDER
 April 1, 2021

By the Court:


                                         MATT DINERSTEIN,
                                         Plaintiff - Appellant

 No. 20-3134                             v.

                                         GOOGLE, LLC, et al.,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 1:19-cv-04311
 Northern District of Illinois, Eastern Division
 District Judge Rebecca R. Pallmeyer

 The court, on its own motion, ORDERS that the oral argument in this appeal, scheduled for
 Tuesday, May 18, 2021, is VACATED.



 form name: c7_Order_Arg_O_Vac(form ID: 223)
